DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-7,12-14,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gleine (US8499887).
With respect to claim 1 Gleine (embodiment of figure 3) discloses an acoustic panel comprising:
A first skin (8);
A second skin(16);
A core structure of acoustic damping material (4) which is divided to form two cavities ( upper portion) the first cavity fluidly coupled with one or more perforations in the first skin, and the second cavity fluidly coupled with one or more second perforations in the second skin.
Gleiene embodiment of figure 1 discloses a core structure (see elements 10) forming a plurality of cavities.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Gleine to use a plurality of cavities in a honeycomb structure as the acoustic damping material with the teachings of Gleine to provide separate acoustic attenuating materials connected to respective 
With respect to claim 2 Gleine as modified further discloses wherein the core structure comprises a septum (20) that partially defines the first cavity and second cavity (which is to say it defined the boundary between the two).
With respect to claim 3 Gleine as modified further discloses wherein the septum fluidly isolates the first cavity from the second cavity (see figure 3).
With respect to claim 4 Gleine as modified further discloses wherein the septum is a non-porous solid septum (described as fiber reinforced plastic and with no teaching or suggestion that one would perforate to connect the clearly isolated cavities).
With respect to claim 5 Gleine as modified further discloses wherein the core structure further comprises a first cellular core and a second cellular core (refer to the teachings of embodiment of figure 1 which extends a core from a perforated wall to an imperforate wall, when combined with the teachings of embodiment of figure 3 to have a damping material extend from a perforate wall to an imperforate septum wall and then another material extend from the imperforate septum wall to a second perforated wall this would be the obvious application of the teachings);
The first cavity extends through the first cellular core between the first skin and the septum; and the second cavity extends through the second cellular core between the second skin and the septum.
With respect to claim 6 Gleine further discloses wherein the respective cores are honeycomb structures (see embodiment of figure 1 and description of column 3 lines 60-65).
With respect to claim 7 Gleine further discloses wherein the core structure comprises a first cellular core, a second cellular core and a septum attached to and between the first and second cellular cores; the first cavity is within the first cellular core and the second cavity is within the second cellular 
With respect to claim 8 as it regards the sue of different materials for the different skin layers this would have been obvious to one of ordinary skill in the art as the skins could be required to encounter different environments and the selection of a material based upon the environment would be obvious to one of ordinary skill. The formation of a device to have different materials for the different components would have been easily understood by one of ordinary skill. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 9 regardaing the selection of wooid, wqood is a known matrial in the building trades and would have been looked to as a conventional material for the formation of a wall panel. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect5 to claim 10 regarding the second skin being formed of a polymeric material, as fiber reinforced plastic is taught to be used in the formation of the device of Gleine it would have been obvious to use as the second skin material. 
With respect to claim 11 Regarding the different depths of the respective first and second cavities, it is well known from the prior art to provide for different sized acoustic layers in a sandwich structure (see for example embodiment of figure 5). This would have been obvious to apply to the teachings of the modified embodiments of figures 3 and 1 to provide for different frequencies of sound reduction.
With respect to claim 12 Gleine as modified further discloses an acoustic panel comprising:

The first cellular core bonded to and forming a plurality of first cavities between the first skin and the septum (shown as attached bonded is an obvious form of attachment for such materials) each of the cavities fluidly coupled with one or more first perforations the first kin;
The second cellular core bonded to and forming a plurality of second cavities between the second skin and the septum, each of the second cavities fluidly coupled with one or more second perforations in the second skin (see again combined teachings of figures 1 and 3).
With respect to claim 13 Gleine as modified further discloses wherein the septum fluidly isolates the first cavity from the second cavity (see embodiment of figure 3).
With respect to claim 14 Gleine as modified further discloses a wall for an aircraft structure comprising:
An exterior fuselage skin (conventional in an aircraft); and 
An acoustic panel arranged within the exterior fuselage skin (see embodiment of figure 3);
The acoustic panel comprising a first skin (8) a second skin (16) and a core structure (see teachings of embodiment of figure 1 element 10) connected to and forming a plurality of cavities between the first skin and the second skin; 
The first cavity fluidly coupled with one or more first perforation in the first skin; and the second cavity (see again combined teachings of figures 1 and 3) fluidly coupled with one or more second perforations in the second skin.
With respect to claim 18 Gleine as modified further discloses wherein the core structure comprises a solid septum partially defining and between the first cavity and the second cavity (described 
With respect to claim 19 Gleine as modified further discloses wherein the core structure further comprises a first cellular core and a second cellular core (refer to the teachings of figure 1 which discloses a core structure extending from a perforate wall to an imperforate wall combined with the teachings of embodiment of figure 3 to have a perforate wall then an acoustic damping material then an imperforate septum then another acoustic damping material and finally a second perforate wall); the first cavity is in the first cellular core between the first skin and the solid septum; and the second cavity s in the second cellular core between the second skin and the solid septum.
With respect to claim 20 Gleine as modified further discloses wherein the core structure comprises a first cellular core, a second cellular core and a septum bonded to and between the first cellular core and the second cellular core (refer again to figure 3 having septum and two layers of damping material and embodiment of figure 1 having a honeycomb core); the first cavity extends through the first cellular core between the first skin and the septum and the second cavity extends through the second cellular core between the second skin and the septum.
2.Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gleine (US8499887) as applied to claim1 above, and further in view of Humfeldt (US20140134389).
With respect to claim 15 Gleine discloses the invention as claimed except wherein the acoustic panel is separated from the exterior fuselage skin by an air gap.
Humfeldt discloses an acoustic inner element (220) which is separated form an outer skin (120) of a fuselage by an air gap (unnumbered in figure 5 but clearly present due to the spacers at the mechanical fasteners).

With respect to claim 16 Gleine as modified by Humfeldt further discloses a plurality of mounts that attach the acoustic panel to the exterior fuselage skin (see figure 5 of Humfedlt the attachment is shown).
With respect to claim 17 Gleine as modified by Humfeldt further discloses wherein a first if the mounts comprises a vibration isolating mount (due to the presence of the force distributing flanges and the bushing).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Staudt (US9027706) discloses an acoustic celling with vibration damping mounts; Meyer (US8636104) discloses an acoustic absorption panel; and Nassof (US4611444) discloses an acoustic wall and ceiling panel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837